Citation Nr: 1118595	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-00 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to October 1956, and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claims for service connection for right and left knee conditions, a left elbow condition, and a bilateral foot condition.  Due to the Veteran's place of residence, subsequent development was performed at the RO in New York City, New York.

In an October 2009 Board decision, the Board reopened the claims for service connection for right and left knee disorders, a left elbow disorder, and a bilateral foot disorder.  In the same document, the Board remanded the reopened issues to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with most of the Board's requests, as the AMC attempted to procure copies of all the Veteran's service treatment records, including records for the period of service from October 1954 to October 1956, and provided a VA medical examination; however, as will be explained below, as the Board finds that the August 2010 VA medical examination report and December 2010 addendum to said report are inadequate, a remand is necessary to furnish another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AMC's] compliance" with the terms of its remand orders).

In a February 2011 rating decision, the AMC granted service connection for right knee degenerative joint disease and left elbow tendonitis/bursitis.  As this rating decision acted as a total grant of the Veteran's claims regarding a right knee disorder and a left elbow disorder, these claims are no longer in appellate status and are not before the Board.  

In April 1997, the Veteran provided testimony before a decision review officer at the RO.  He also provided testimony during a videoconference hearing before a Veterans Law Judge in June 2005.  Transcripts of these hearings are of record.

The issues of service connection for right and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a left knee disability, specifically degenerative joint disease manifested by chronic knee pain, during service.

2.  The Veteran has experienced continuous left knee disability symptomatology since service.  

3.  The Veteran has a current left knee disability of degenerative arthritis.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for a left knee disability of degenerative arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the Board's favorable disposition of the Veteran's claim for service connection for a left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished regarding this issue.  

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include arthritis, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

The Veteran essentially contends that he developed a left knee disability during service.  After a review of all the evidence of record, lay and medical, the Board finds that service connection for a left knee disability is warranted.

The Board finds that the Veteran had a left knee disability, specifically degenerative joint disease, during service with chronic symptomatology during service.  In a February 1991 service treatment record, the Veteran reported experiencing bilateral knee pain.  A contemporaneous X-ray report found mild joint space narrowing in the knees.  The diagnosis was degenerative joint disease of the bilateral knees.

In an April 1991 service discharge medical examination report, the service medical examiner stated that the Veteran's lower extremities were normal; however, the service examiner did not report performing any X-rays at that time.  In addition, in a contemporaneous service treatment record, specifically a Southwest Asia Demobilization or Redeployment Medical Evaluation, the Veteran reported experiencing a left knee injury during service.  Moreover, in a contemporaneous report of medical history, the Veteran indicated having a "trick" or locked knee, and painful joints.  Considering this evidence, the Board finds that the Veteran incurred a left knee disability, specifically degenerative joint disease confirmed by an X-ray report, during service and that this was characterized by chronic knee pain symptomatology during service.

The Board also finds that the Veteran experienced continuous left knee disability symptomatology, characterized by pain, since discharge from service.  The record indicates that the Veteran filed a claim for service connection for a left knee disorder in October 1991, only five months after discharge from service.  In an October 1993 VA medical examination report, the Veteran reported experiencing left knee pain.  In VA treatment records dated April 1997 and June 1998, the Veteran sought treatment for left knee pain and weakness.  In a January 2005 VA treatment record, the Veteran denied experiencing any knee pain at that time; however, in a March 2007 VA treatment record, the Veteran again reported left knee pain.  In a subsequent February 2009 VA treatment record, the Veteran reported severe left knee pain.  Finally, in an August 2010 VA treatment record, the Veteran reported onset of knee pain during active duty in 1990, with progressive worsening since onset.  Considering the evidence both lay and medical, the Board finds sufficient evidence of continuous left knee disability symptomatology since discharge.

The Board also finds that the Veteran currently has a left knee disability.  As noted above, in a February 1991 service treatment record, a service medical examiner, after reviewing a contemporaneous X-ray report, diagnosed degenerative joint disease of the bilateral knees.  By contrast, in an August 2008 VA medical examination report, a VA examiner diagnosed arthralgia of the left knee.  Although this VA examiner reported performing an X-ray on the Veteran's right knee, the VA examiner did not indicate performing the same procedure on the Veteran's left knee.  Instead, the VA examiner apparently relied on a November 2004 MRI report, indicating a small joint effusion in the left knee with a tiny politeal cyst, but otherwise a normal MRI. 

The Board notes that the condition of arthralgia, as diagnosed by the August 2008 VA examiner, is merely a medical term for pain in the joints and is not of itself a clinical diagnosis of any identifiable malady underlying such pain.  See Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Yet, as the February 1991 service medical examiner diagnosed left knee degenerative joint disease, confirmed by X-ray reports, the Board finds that the evidence is in equipoise as to whether the Veteran has a diagnosed disability of degenerative arthritis.  The Board also notes that, in June 1998 and February 2009, VA examiners either treated the Veteran for degenerative joint disease of the left knee or noted the Veteran's history of such a disability in explaining his current symptoms.  Moreover, the February 1991 service examiner based the diagnosis on contemporaneous X-rays while the evidence does not indicate that the August 2008 VA examiner did the same.  Considering this evidence and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current left knee disability of degenerative arthritis.  

The evidence demonstrates chronic left knee pain symptomatology during service, continuous symptomatology since service, and a diagnosed left knee disability of degenerative arthritis.  As the Veteran had a left knee disability during service, and the disability symptoms were chronic in service, the subsequent manifestations of the same chronic disease at a later date are to be service connected.  See  38 C.F.R. § 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee disability of degenerative arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability of degenerative arthritis is granted.  



REMAND

The Board finds that additional development is required before the issues of service connection for right and left foot disorders are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

The Veteran essentially claims that he developed right and left foot disorders during service with onset in 1990 or 1991.  The Board notes that the Veteran is seeking service connection for disorders of either the feet or toes.  Briefly reviewing the evidence, in a February 1991 service treatment record, the service examiner indicated that the Veteran was experiencing numbness in the right great toe.  The diagnosis was history of gout with possible residual sensory impairment since the last attack.  In an August 1991 service treatment record, a service examiner noted compression of the nerve at the great right toe.  In a service treatment record dated "April 12," the Veteran reported experienced numbness of the left big toe for several months and dysesthesia on the top of the foot.  The examiner diagnosed possible peripheral neuropathy. 

In a February 1993 VA examination report, a VA examiner diagnosed hallus valgus with osteo-arthritis of the right foot.  In subsequent VA treatment records, VA examiners reported treatment for bilateral hallux valgus, hammertoes, pes planus, and onychomycosis of the feet.  

In an August 2010 VA medical examination report, a VA examiner reported interviewing the Veteran, performing an examination, and reviewing the claims file.  After examination, on the left foot, the VA examiner diagnosed hallux valgus, heel valgus, marked pronation on standing, bunion at the great toe, and hammertoes.  On the right foot, the VA examiner diagnosed hallux valgus, noted moderate arch while sitting, marked pronation on standing, hammertoes, and a bunion on the great toe.  In the conclusions, the VA examiner stated that it was at least as likely as not that the Veteran had a right foot condition incurred during service.  In explaining these findings, the VA examiner stated that there were no notes of bilateral feet pain during active service.  The VA examiner stated that there were notes in 1993 regarding the great toe area, while the Veteran was in the National Guard, but no notes regarding the plantar area of the feet.  The VA examiner stated that most of the "feet notes" related to the toes.  When asked to clarify this response, in a December 2010 addendum, the VA examiner stated that, although the Veteran claimed to have foot pain during service, the Veteran did not have documented "arch (foot) pain" during active service.  The foot pain the VA examiner mentioned was noted in a 1993 chart by the Veteran's National Guard unit and was related to the toes.  Regarding any foot pain the Veteran experienced in active service in 1990-1991, the VA examiner stated that, as there was no contemporaneous documentation indicating foot pain at that time, the VA examiner could not give an opinion without resorting to speculation.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  First, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In the August 2010 VA medical examination report, the VA examiner indicated that the Veteran's right foot disorder was more likely than not related to service.  Having done so, the VA examiner did not provide any basis to support the conclusion, as the VA examiner did not relate any specific foot disorder to the Veteran's period of active service.  Instead, the VA examiner wrote the Veteran did not experience foot disorder symptomatology during service and that the only records indicating foot pain were written in 1993 when the Veteran was in the National Guard.  The Board notes that, although the record contains a February 1993 VA medical examination report, the claims file does not contain any documents from the National Guard dated in 1993.  Moreover, the VA examiner did not note the service treatment records indicating toe and foot disorders, dated February 1991 and "April 12."  The VA examiner also did not provide any opinion regarding the etiology of the Veteran's left foot disorders.  

In the December 2010 addendum, the VA examiner compounded the error by referring to 1993 National Guard record not in evidence.  The VA examiner again failed to mention the service treatment records indicating treatment for disorders of the feet.  Moreover, although the Board's October 2009 remand noted that the Veteran's claim involved both the feet and toes, the VA examiner specifically limited the conclusions to whether the Veteran had an arch disorder related to service.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the VA examiner who performed the August 2008 VA examination failed to provide an opinion as to the existence of a left foot disorder.  Moreover, in providing an opinion regarding the Veteran's right foot disorder, the VA examiner did not provide a basis for the conclusions.  In doing so, the VA examiner ignored evidence of record, referred to evidence not of record, failed to specify which disorders she believed to be service connected, and neglected to offer any opinion regarding the Veteran's toe disorders.  As such, this matter must be remanded for another VA examination.   

Accordingly, the issues of service connection for right and left foot disorders is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for an examination, to be provided by an appropriate VA examiner other than the VA examiner who performed the August 2008 VA medical examination, for the purpose of determining the etiology of any current right or left foot disorder, to include any disorders of the toe(s).  The VA examiner should be provided with the relevant evidence from the claims file.  An interview of the Veteran regarding the medical history, a review of the relevant evidence, a VA examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner then should offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right foot disability (to include toe disabilities) began during service or is related to any incident in service?  In making this determination, the VA examiner should specify whether the Veteran has any diagnosed right foot disability, to include hallux valgus, hammertoes, pes planus, onychomycosis, pronation, or bunions.

b.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left foot disability (to include toe disabilities) began during service or is related to any incident in service?  In making this determination, the VA examiner should specify whether the Veteran has any diagnosed left foot disability, to include hallux valgus, heel valgus, hammertoes, pes planus, onychomycosis, pronation, or bunions.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinions provided.  If the VA examiner is unable to answer the questions presented without resort to speculation, the examiner should so indicate, and should state the reason for an inability to provide the requested opinion.

2.  Following the completion of the requested actions, the AMC/RO should then re-adjudicate the Veteran's claims for service connection for right and left foot disorders.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), and should be afforded an applicable opportunity to respond.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


